DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 29-49 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 29-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claims 29, 36, and 37 may be shown in the prior art of record, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, non-transitory computer readable medium, and method for managing access to an application programming interface (API), which performs the steps of:
presenting, via a transceiver of an API manager connected via a network to a plurality of platforms and managing one or more APIs for each of the plurality of platforms, one or more usage conditions for accessing the one or more APIs to one or more developer applications, wherein each usage condition for each API is: different for a single developer application, flexibly set for each developer application, and determined by either data usage or a number of requests when two developer applications share a same history;
receiving, via the transceiver, a request to use the API and a selection of a usage condition for the API from a first developer application;
transmitting, via the transceiver, a response to the first developer application;

storing, in a usage condition storage of a charging manager connected to the API manager, the usage condition;
acquiring, via an acquirer of the charging manger, the history information from the history storage;
determining, via a determiner of the charging member, a value associated with the developer application's use of the API based on the usage condition and the history information; and
presenting, via the transceiver, the value to the first developer application.

The closest art of record, US Patent Application Publication 20200267008 to Chen, discloses “A method includes: receiving, by a capability exposure function entity, an API calling request, where the API calling request includes an API identifier; determining, based on a correspondence between the API identifier and a content charging parameter, the content charging parameter corresponding to the API identifier; recording charging data based on the content charging parameter; and sending the charging data to a charging system. The corresponding capability exposure function entity is further disclosed. According to the solutions in this application, when receiving the API calling request, the capability exposure function entity may obtain the corresponding content charging parameter based on the API identifier, and record the charging data based on the content charging parameter.”
The closest art of record, US Patent Application Publication 20150029894 to Lu, et. al, discloses “Various mechanisms are disclosed for a service domain charging system that can interact with underlying networks. A service domain charging architecture is defined with several logical functions. Service-based charging types may be and applied to existing event, session, online, and offline charging mechanisms. Service domain charging messages may be exchanged over the X, Y, Z reference points. An E reference point may be used for interfacing with a service domain billing system, and a B reference point may be used between a service domain billing system and underlying network's billing system
The closest art of record, US Patent Application Publication 20050021471 to Zlotnik, et al., discloses “A method for managing a file system includes assigning a price to at least one resource of the file system. Upon receiving an application program interface (API) call from a user of the file system asking to access the at least one resource, the at least one resource is provided to the user in response to the API call while charging the user for use of the resource in accordance with the assigned price.”
The closest art of record, Non-patent literature How Much is That Going to Cost Anyway? Calculating Cost of Goods Sold to Sookecheff, discloses “So, to sell a service or feature (like a third-party API portal) at a profit, we need to understand how much it costs to make it, so we know how much to sell it for... For API Gateway, there are two factors for pricing: API calls and cache usage. Amazon charges $3.50 per million API calls received, plus the cost of data transfer out, in gigabytes, charged according to the following table... Data transfer charges first require knowing how much data we are moving per month. This can be estimated using the number of API calls and the average payload size.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations and additional elements when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps and the combination of additional elements, the claims recite an API manager connected via a network to a plurality of platforms which manages one or more APIs for each of the plurality of platforms, managing access to the API’s which establishes and tracks a number of technical metrics (e.g., data usage, number of requests, a success/failure rate of requests to use the API) associated with the developer application's access providing flexible, and more incremental monitoring of the amount and type of usage of an API by a developer application via the platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694